            Case 2:19-cv-02621-KJM-DB Document 48 Filed 07/20/21 Page 1 of 4


 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   Henry B. Bernstein, State Bar No. 31373
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 3
     The Waterfront Building
 4   2749 Hyde Street
     San Francisco, California 94109
 5   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
 6   Email:      rosman@bfesf.com
                 scrawford@bfesf.com
 7
                 hbernstein@bfesf.com
 8

 9   Attorneys for Defendant
     CITY OF VACAVILLE, JULIE BAILEY,
10   CHUCK BAILEY, DUSTIN WILLIS, and DAVE SPENCER
11

12                                  UNITED STATES DISTRICT COURT

13                                 EASTERN DISTRICT OF CALIFORNIA

14   CARMEL GARCIA, an individual; M.Y. AND          Case No. 2:19-cv-02621-KJM-DB
     L.Y., minors by and through their guardian ad
15   litem VANESSA RUIZ; L.Y., a minor by and
     through his guardian ad litem FRANCISCA
16   URIOSTEGUI,
17
            Plaintiff,
18                                                   SECOND STIPULATED REQUEST TO
     v.                                              CONTINUE PRE-TRIAL DEADLINES
19
     YUBA COUNTY SHERIFF’S
20   DEPARTMENT; YUBA COUNTY
     SHERIFF’S DEPUTIES DOES 1-5; CITY OF
21
     VACAVILLE; and VACAVILLE POLICE
22   OFFICER DOES 6-10;

23          Defendants.
                                                     Judge: Kimberly J. Mueller
24

25

26

27

28


     SECOND STIPULATED REQUEST TO CONTINUE PRE-TRIAL DEADLINES
     Garcia v. Vacaville, et al. 2:19-cv-02621-KJM-DB
              Case 2:19-cv-02621-KJM-DB Document 48 Filed 07/20/21 Page 2 of 4


 1            WHEREAS, Plaintiffs CARMEL GARCIA, M.Y. AND L.Y., minors by and through their

 2   guardian ad litem VANESSA RUIZ; L.Y., a minor by and through his guardian ad litem FRANCISCA

 3   URIOSTEGUI, (“Plaintiffs”) initiated this case on March 11, 2020 (Dkt. No. 1.1);

 4            WHEREAS, Plaintiffs filed a first amended complaint on April 24, 2020 (Dkt. No. 9), and

 5   Defendant City of Vacaville (“the City”) filed a motion to dismiss Plaintiffs first amended complaint on

 6   May 15, 2020 (Dkt. No. 14);

 7            WHEREAS, following the July 24, 2020 hearing on the City’s motion to dismiss plaintiff’s first

 8   amended complaint, the court issued a minute order setting the pre-trial schedule in this matter (Dkt. No.

 9   25);

10            WHEREAS, the court granted the City’s motion to dismiss on September 18, 2020 and dismissed

11   Plaintiffs’ first amended complaint with leave to amend (Dkt. No. 27);

12            WHEREAS, Plaintiffs filed their second amended complaint on November 18, 2020 (Dkt. No.

13   28), against the City, JULIE BAILEY, CHUCK BAILEY, DUSTIN WILLIS, and DAVE SPENCER

14   (collectively, “Defendants”), and Defendants filed their motion to dismiss Plaintiffs’ second amended

15   complaint on November 30, 2020 (Dkt. No. 29);

16            WHEREAS, on January 26, 2021, the court issued an order taking Defendants’ motion to dismiss

17   Plaintiffs’ second amended complaint under submission without oral argument (Dkt. No. 34);

18            WHEREAS, on March 12, 2021, the parties filed a stipulation to continue pre-trial deadlines

19   (Dkt. No. 35), and on March 16, 2021 this Court granted the stipulation and issued an amended

20   scheduling order continuing the pre-trial deadlines (Dkt. No. 36);

21            WHEREAS, good cause exists to continue the existing pre-trial deadlines a second time, because

22   in the interests of efficiency and with an eye toward streamlining discovery and avoiding discovery

23   disputes, the parties have purposely held off on conducting discovery related to the claims subject to the

24   pending motion to dismiss and will require additional time to conduct additional discovery on said claims

25   after an order issues on the motion to dismiss.

26            WHEREAS, this stipulation is not made for any improper purpose and will not prejudice any

27   party;

28            WHEREAS, the requested modifications will not otherwise impact the trial date for the case as

                                                          1
     SECOND STIPULATED REQUEST TO CONTINUE PRE-TRIAL DEADLINES
     Garcia v. Vacaville, et al. 2:19-cv-02621-KJM-DB
             Case 2:19-cv-02621-KJM-DB Document 48 Filed 07/20/21 Page 3 of 4


 1   none has been set;

 2                                              STIPULATION

 3           NOW, THEREFORE, Plaintiffs and Defendants stipulate and request the court continue presently

 4   set pre-trial dates as follows:

 5
                                Event                 Current Deadline      Proposed Deadline
 6
                          Discovery Cutoff             August 13, 2021       November 11, 2021
 7
                  All Dispositive Motions Hearing      October 29, 2021       January 28, 2022
 8                              Date
 9                        Expert Disclosures               November 16,      February 14, 2022
                                                              2021
10

11                     Supplemental Experts                November 30,      February 28, 2022
                                                              2021
12
                  Completion of Expert Discovery           December 30,       March 30, 2022
13                                                            2021
14

15   Dated: July 12, 2021                            BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
16                                                   By:           /s/ Richard W. Osman
                                                             Richard W. Osman
17                                                           Attorney for Defendants CITY OF
                                                             VACAVILLE, JULIE BAILEY,
18
                                                             CHUCK BAILEY, DUSTIN WILLIS, and
19                                                           DAVE SPENCER

20

21   Dated: July 12, 2021                            LAW OFFICES OF FULVIO F. CAJINA

22                                                   By:           /s/ Fulvio F. Cajina
                                                             Fulvio F. Cajina
23                                                          Attorney for Plaintiffs CARMEL GARCIA,
                                                            M.Y. AND L.Y., minors by and through their
24                                                          guardian ad litem VANESSA RUIZ; L.Y., a
25                                                          minor by and through his guardian ad litem
                                                            FRANCISCA URIOSTEGUI
26   //

27   //
28   //

                                                       2
     SECOND STIPULATED REQUEST TO CONTINUE PRE-TRIAL DEADLINES
     Garcia v. Vacaville, et al. 2:19-cv-02621-KJM-DB
            Case 2:19-cv-02621-KJM-DB Document 48 Filed 07/20/21 Page 4 of 4


 1                              ELECTRONIC CASE FILING ATTESTATION

 2          I, Richard W. Osman, hereby attest that I have on file all holograph signatures for any signatures

 3   indicated by a conformed signature (“/s/”) within this E-filed document or have been authorized by

 4   counsel to show their signature on this document as /s/.

 5   Dated: July 12, 2021                   By: /s/ Richard W. Osman
                                                          Richard W. Osman
 6

 7

 8

 9                                                    ORDER

10                  The pretrial deadlines are continued as outlined in the stipulation, except the dispositive

11   motion hearing date is set for February 11, 2022 as January 28, 2022 is not an available civil law and

12   motion date.

13                          Description                       Existing Date           New Date
14
                         Discovery Cutoff                  August 13, 2021       November 11, 2021
15
                 All Dispositive Motions Hearing          October 29, 2021        February 11, 2022
16                             Date

17                      Expert Disclosures                    November 16,        February 14, 2022
                                                                 2021
18
                      Supplemental Experts                    November 30,        February 28, 2022
19
                                                                 2021
20
                 Completion of Expert Discovery               December 30,         March 30, 2022
21                                                               2021

22

23   DATED: July 19, 2021.

24

25

26

27

28

                                                          3
     SECOND STIPULATED REQUEST TO CONTINUE PRE-TRIAL DEADLINES
     Garcia v. Vacaville, et al. 2:19-cv-02621-KJM-DB
